          Case 21-60280              Doc 1            Filed 07/02/21 Entered 07/02/21 15:30:43                                 Desc Main
                                                         Document    Page 1 of 7

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Corry Davis Marketing, Inc.

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           7      5      –      2      5        1    8         4   9     8

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       542 East Highway 64
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Canton                              TX       75103
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Van Zandt                                                       from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
          Case 21-60280                Doc 1       Filed 07/02/21 Entered 07/02/21 15:30:43                              Desc Main
                                                      Document    Page 2 of 7

Debtor Corry Davis Marketing, Inc.                                                         Case number (if known)

7.   Describe debtor's business         A. Check one:

                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above


                                        B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in
                                             15 U.S.C. § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                        C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes

                                               5     3      1      1

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                          Chapter 7
                                             Chapter 9
     A debtor who is a "small                Chapter 11. Check all that apply:
     business debtor" must check                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     the first sub-box. A debtor as                          aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elects                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     to proceed under subchapter V                           recent balance sheet, statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                           income tax return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                         in 11 U.S.C. § 1116(1)(B).
     debtor") must check the second
     sub-box.                                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                                OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                                sheet, statement of operations, cash-flow statement, and federal income tax
                                                                return, or if any of these documents do not exist, follow the procedure in
                                                                11 U.S.C. § 1116(1)(B).

                                                                A plan is being filed with this petition.

                                                                Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                                Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                                form.

                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                Rule 12b-2.

                                             Chapter 12




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
           Case 21-60280               Doc 1      Filed 07/02/21 Entered 07/02/21 15:30:43                                  Desc Main
                                                     Document    Page 3 of 7

Debtor Corry Davis Marketing, Inc.                                                         Case number (if known)

9.   Were prior bankruptcy                   No
     cases filed by or against
     the debtor within the last 8            Yes. District                                        When                    Case number
     years?                                                                                              MM / DD / YYYY

                                                  District                                        When                    Case number
     If more than 2 cases, attach a
                                                                                                         MM / DD / YYYY
     separate list.
                                                  District                                        When                    Case number
                                                                                                         MM / DD / YYYY

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                    District                                                    When
     List all cases. If more than 1,                                                                                           MM / DD / YYYY
     attach a separate list.                        Case number, if known


                                                    Debtor                                                      Relationship

                                                    District                                                    When
                                                                                                                               MM / DD / YYYY
                                                    Case number, if known


11. Why is the case filed in            Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                             days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                             any other district.

                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                             district.




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
          Case 21-60280         Doc 1        Filed 07/02/21 Entered 07/02/21 15:30:43                                 Desc Main
                                                Document    Page 4 of 7

Debtor Corry Davis Marketing, Inc.                                                  Case number (if known)

12. Does the debtor own or              No
    have possession of any              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                needed.
    property that needs
                                             Why does the property need immediate attention?               (Check all that apply.)
    immediate attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                  safety.
                                                  What is the hazard?

                                                  It needs to be physically secured or protected from the weather.

                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                  attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                  related assets or other options).

                                                  Other


                                             Where is the property?
                                                                          Number      Street




                                                                          City                                       State      ZIP Code

                                             Is the property insured?

                                                  No
                                                  Yes. Insurance agency

                                                          Contact name

                                                          Phone


              Statistical and adminstrative information
13. Debtor's estimation of       Check one:
    available funds                  Funds will be available for distribution to unsecured creditors.
                                     After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                     creditors.

14. Estimated number of                 1-49                              1,000-5,000                         25,001-50,000
    creditors                           50-99                             5,001-10,000                        50,001-100,000
                                        100-199                           10,001-25,000                       More than 100,000
                                        200-999

15. Estimated assets                    $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                        $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                        $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                        $500,001-$1 million               $100,000,001-$500 million           More than $50 billion

16. Estimated liabilities               $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                        $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                        $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                        $500,001-$1 million               $100,000,001-$500 million           More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 4
          Case 21-60280              Doc 1         Filed 07/02/21 Entered 07/02/21 15:30:43                                  Desc Main
                                                      Document    Page 5 of 7

Debtor Corry Davis Marketing, Inc.                                                       Case number (if known)


              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 07/02/2021
                                                      MM / DD / YYYY



                                          X /s/ Dale Murphy
                                              Signature of authorized representative of debtor
                                              Dale Murphy
                                              Printed name
                                              President
                                              Title

18. Signature of attorney                X /s/ Michael E Gazette                                                  Date   07/02/2021
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Michael E Gazette
                                            Printed name
                                            Law Offices of Michael E Gazette
                                            Firm name
                                            100 E Ferguson Street Suite 1000
                                            Number          Street



                                            Tyler                                                      TX                 75702
                                            City                                                       State              ZIP Code


                                            (903) 596-9911                                             megazette@suddenlinkmail.com
                                            Contact phone                                              Email address
                                            077845000                                                  TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 5
           Case 21-60280          Doc 1      Filed 07/02/21 Entered 07/02/21 15:30:43                   Desc Main
                                                Document    Page 6 of 7

                                         UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF TEXAS
                                                  TYLER DIVISION
  IN RE:   Corry Davis Marketing, Inc.                                                CASE NO

                                                                                  CHAPTER       11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 7/2/2021                                           Signature   /s/ Dale Murphy
                                                                    Dale Murphy
                                                                    President




Date                                                    Signature
                Case 21-60280             Doc 1   Filed 07/02/21 Entered 07/02/21 15:30:43   Desc Main
 Debtor(s): Corry Davis Marketing, Inc.
                                                     Document
                                                    Case No:
                                                     Chapter: 11
                                                                 Page 7 of 7                 EASTERN DISTRICT OF TEXAS
                                                                                                         TYLER DIVISION


AFCO                                              Jere Ward Bookkeeping
P. O. Box 887200                                  3017 Hillcrest Drive
Los Angeles, CA 90088-7200                        Irving, TX 75062-6930



Byzfunder NY LLC                                  Kapitus, LLC
263 West 38th Street                              2500 Wilson Boulevard, Suite 350
New York, NY 1008                                 Arlington, Virginia 22201



Dale Murphy and Leslie Rives                      LBC1 Trust
119 PR 8119                                       106 East Chestnut Street
Canton, TX 75103                                  Stillwater, MN 55082



David Artzt                                       LCB1 Trust
5707 Stage Line Drive                             106 East Chestnut Street
Arlington, TX 76017                               Stillwater, MN 55082



Engie Resources LLC                               Susan Matassa
1360 Post Oak Road, Suite 400                     354 VZCR 4106
Houston, Texas 77056                              Canton, Texas 75103



Firstinline Capital              Tom Benton Jackson III
8605 Santa Monica Boulevard #35679
                                 1461 County Road 121
Los Angeles, CA 90069            Kaufman, TX 75142



Frontier Communications                           United States Trustee's Office
P. O. Box 709                                     110 North College Avenue, Suite 300
Windsor, CT 06074-9998                            Tyler, TX 75702-7231



GE Capital Information Technology Van
                                   Soluti
                                      Zandt County Appraisal District
P. O. Box 35701                   27867 West Highway 64
Billings, MT 59107                Canton, TX 75103



H. Clinton Milner, PLLC                           Van Zandt County Appraisal District
Attorney at Law                                   27867 West Highway 64
P.O. Box 801031                                   Canton, TX   75103
Dallas, Texas 75380


Internal Revenue Service                          Ward, Asel and Associates, P.C.
P. O. Box 7346                                    5485 Belt Line Road #290
Philadelphia, PA 19101-7346                       Dallas, TX 75254
